Citation Nr: 0707280	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for tinnitus.

2.	Service connection for bilateral hearing loss.

3.	Service connection for residuals of burns, right and left 
hands.

4.	Service connection for arthritis, right and left hands.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1962 to October 
1966.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.   

The issues of service connection for tinnitus and hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Scars on the veteran's hands are not related to service.  

2.	The arthritis disorders in the veteran's hands are not 
related to a service-connected disorder.  


CONCLUSIONS OF LAW

1.	Scars on the veteran's hands were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

2.	Arthritis disorders of the hands are not proximately due 
to or the result of a service-connected disorder.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hand disorders.  
In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in September 2004 and July 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The RO informed the 
veteran of the evidence needed to substantiate his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The RO requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeals 
which the RO should obtain for the veteran (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  And the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide complete notification to the veteran 
before the initial adjudication of his claims in November 
2004.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  Specifically, prior to 
that decision the RO did not provide notice to the veteran 
regarding disability ratings and effective dates for the 
award of benefits.  See Dingess/Hartman, supra.  Though the 
September 2004 letter notified the veteran regarding service 
connection principles, it was not until the July 2006 letter 
that the RO notified the veteran regarding disability ratings 
and effective dates.  

Nevertheless, the Board finds no prejudice here in proceeding 
with a final decision.  As will be noted below, each of the 
claims adjudicated in this decision will be denied.  
Therefore disability ratings and effective dates will not be 
assigned here.  As such, the lack of notice on such matters 
is necessarily non-prejudicial.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328.  In sum, the Board finds that VA satisfied VCAA 
notification requirements here, despite the timing of the 
notice regarding disability ratings and effective dates.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the RO obtained private, VA, and service 
medical records relevant to the appeal.  But the veteran has 
not been provided with a compensation medical examination for 
his claims.  Nevertheless, the Board finds this acceptable 
under the VCAA given the current state of the record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that medical 
examination or opinion would assist the veteran in 
substantiating the service connection claims to be decided 
here.  Conducting medical examinations for purposes of 
rendering opinions would serve no purpose in this case.  
First, the record is clear, based on private medical 
evidence, that the veteran currently has the right hand 
disorders underlying his claims.  So a VA examination to 
determine the current state of the veteran's hands is 
unnecessary.  Moreover, service medical records do not show 
any complaints, treatment, or diagnoses for these disorders.  
In fact, the earliest evidence of a hand disorder is found in 
records dated in 2000, over 33 years following service.  The 
record contains no evidence of an in-service hand disorder, 
no evidence of a hand disorder within one year of discharge 
from service, and no evidence of a continuity of 
symptomatology of a hand disorder in the first several years 
following service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The 
evidentiary foundation for a medical nexus opinion is lacking 
here therefore.  As such, no reasonable possibility exists 
that medical examination and opinion would aid the veteran in 
substantiating the service connection claims at issue in this 
decision (but see remanded claims below).  See 38 U.S.C. § 
5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), Duenas and 
McLendon, both supra.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Service Connection

The veteran claims that he burned his hands during active 
service, and that he currently has residuals of these 
injuries which should be service connected.  The RO denied 
the veteran's claim in a November 2004 rating decision, which 
the veteran timely appealed.  For the reasons set forth 
below, the Board agrees with the RO's decision here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Certain 
conditions, such as hypertension, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this matter, the evidence of record supports the veteran's 
claim to current skin disorders of the hands.  A July 2003 
private medical record indicates scarring and degenerative 
joint disease of the hands.  And August 2004 and August 2006 
letters from the veteran's private physician note scar tissue 
on the dorsa of the veteran's hands which had atrophied and 
is slow to heal when abraded or contused, note swelling in 
the dorsa, note decreased grip strength bilaterally, and note 
arthritic changes in the hands.  As no medical evidence of 
record challenges these findings, the Board finds the first 
element of Pond established for this claim.  Pond, 12 Vet. 
App. at 346.  

The Board finds the second and third elements of Pond 
unestablished for this claim, however.  

As to the second element of Pond, the record contains no 
medical evidence supporting the veteran's claim that he 
incurred his hand disorders during service.  Service medical 
records show no complaints, treatment, or diagnoses for hand 
disorders or for burn disorders.  The veteran's separation 
report of medical examination does not indicate any hand-
related disorders.  Rather, the report indicates that the 
examiner found as normal the veteran's upper extremities.  
The earliest medical evidence of a post-service hand-related 
disorder is found in private medical records dated in April 
2000 (noting a crusty spot on the back of the right hand), 
dated over 33 years following the veteran's discharge from 
service in 1966.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) and Shaw v. Principi, 3 Vet. App. 365 (1992) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  And the 
veteran did not file a claim for service connection for his 
hand disorders until 2004, almost 38 years following service.      

In sum, the record contains no medical evidence of a chronic 
in-service hand or burn disorder, of the development of 
either type of disorder within one year of discharge from 
service, or of a continuity of symptomatology indicative of 
either disorder in the first several years following service.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 
346.  The second element of Pond is therefore not established 
for this claim.  Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board notes that the 
record contains no medical nexus evidence connecting the 
veteran's current hand disorders to service.  The third 
element of Pond is therefore unestablished here as well.  
Pond, 12 Vet. App. at 346.  

As such, the medical evidence of record preponderates against 
the veteran's claim that the skin-related disorders of his 
hands relate to his service.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).

III.  The Merits of the Claim for Secondary Service 
Connection

The veteran also claims that the current skin-related 
disorders on his hands caused current arthritis disorders in 
his hands.  He is claiming that his current arthritic 
disorders in his hands are secondary to his claimed service-
connected skin-related hand disorders.  The Board disagrees 
with this claim as well.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As already noted in Part II of this decision, the evidence 
shows that the veteran has current arthritic disorders in his 
hands.  But this secondary service connection claim must fail 
for one simple reason - the veteran has not been service-
connected for the residuals to his hands (from the claimed 
in-service burns) which he contends caused his hand arthritic 
disorders.  38 C.F.R. § 3.310.  Hence, the foundation upon 
which a secondary service connection claim must rest - a 
separate service-connected disorder - is missing here.  The 
claim for secondary service connection must be denied 
therefore.  Id.  

Parenthetically, the Board notes that a direct service 
connection claim for arthritis of the hands would be likewise 
unsustainable here.  Though the record shows current hand 
arthritis disorders, there is no evidence of record of such 
in-service disorders, of such disorders within the first year 
of separation from service, or of such disorders within the 
first several years of separation of service.  See 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.  And there is no medical evidence 
of record directly attributing the arthritic disorders of the 
hands to service.  As such, only the first of the three 
elements of Pond would be established for a direct service 
connection claim for arthritis of the hands.  Pond, 12 Vet. 
App. at 346.  

The Board has closely reviewed and considered the veteran's 
statements.  While these statements may impact a Board's 
findings, laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis or etiology.  Therefore, his statements 
alone are insufficient to prove his claims.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Service connection for residuals of burns, right and left 
hands, is denied.  

2.	Service connection for arthritis, right and left hands, is 
denied.    


REMAND

The veteran claims service connection for tinnitus and 
hearing loss.  The record supports the veteran's claim that 
he currently has these two disorders.  Moreover, service 
medical records suggest that the veteran may have experienced 
an ear-related disorder in service, for which an audiology 
examination was ordered, but which, according to the current 
record, was not conducted ultimately.  

Based on this evidence, the Board finds necessary additional 
medical inquiry into these two claims.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature and severity of any hearing- or 
ear-related disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  
 
2.  The examiner should comment on the 
likelihood (not likely, as likely as 
not, likely) that any diagnosed tinitus 
or hearing disorder relates to service.  

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


